Citation Nr: 1634100	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to initial increased ratings for asbestos-related lung disease, to include emphysema and asthma, rated as 10 percent disabling prior to February 2, 2015, and 30 percent disabling since February 2, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion







ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to May 1961. 

This matter came before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the February 2013 rating decision, the RO granted service connection for asbestos-related lung disease, to include emphysema and asthma, effective June 23, 2010, and assigned an initial 10 percent disability rating effective that same date.  The Veteran perfected an appeal of the assignment of the initial 10 percent disability rating.  In a May 2015 rating decision, the RO assigned a 30 percent disability rating for the lung disease effective February 2, 2015.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran filed a notice of disagreement with the effective date of the assignment of the 30 percent disability rating in which he requested an effective date of June 23, 2010, for the assignment of the 30 percent disability rating.  The RO issued a statement of the case on entitlement to an effective date earlier than February 2, 2015, for the assignment of an initial 30 percent disability rating for the lung disease.  Since the initial-increased-rating claim is still in appellate status, there has been no separate claim for an earlier effective date for the 30 percent disability rating because the Board will consider whether staged ratings are warranted for the lung disability.  Fenderson v. West, 12 Vet. App. 119   (1999).

An April 2011 VA examination report reflects that the effect of the lung disability on the Veteran's occupation was that he retired 15 years ago from a career as a firefighter.  Given that the Veteran retired at a relatively young age due to his lung disability, the issue of TDIU has been raised.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the lung disability on appeal.  Thus, the Board has taken jurisdiction of this issue. 

In light of the above, the issues are as stated on page one of the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent his only VA examination for his lung disability in April 2011.  In his February 2015 VA Form 9, the Veteran asserted that his lung disability had worsened and submitted medical evidence in support of that assertion.  Given the passage of time and the assertion of a worsening of the disability, another VA examination is warranted.  Moreover, as noted by the representative, the Veteran did not undergo testing for DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) even though service connection is in effect for emphysema and asthma, and the VA examiner did not state why the test would not be useful or valid in this particular case.  38 C.F.R. § 4.96(d)(2) (2015).  For that reason too, another VA examination is warranted.

The record reflects that the Veteran has been recently treated at the Massachusetts General Hospital, the Whitten Hospital, and the West Roxbury VA Medical Center.  The AOJ should obtain records from those facilities as well as any recent records from the Cambridge Health Alliance.

The Veteran has not been provided a formal application for his TDIU claim.  Moreover, he has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to identify all treatment for his lung disability, hearing loss, and tinnitus, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Obtain all records from the Whitten Hospital.  Obtain all records from the Massachusetts General Hospital from 2010 to the present.  Obtain any additional records from the Cambridge Health Alliance from June 20, 2012, to the present.  Regardless of the Veteran's response, obtain all records from the West Roxbury VA Medical Center from June 2010 to the present.

4.  After completion of the development in 1-3, schedule the Veteran for a VA examination to determine the nature and severity of his lung disability, to include the functional impairment of the lung disability.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to asbestos-related lung disease, to include emphysema and asthma.  

The examiner must describe the functional limitation of asbestos-related lung disease, to include emphysema and asthma.

If the VA examiner determines that the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) would not be useful or valid in this particular case, the examiner should state his or her reason for that determination in the examination report.

A complete rationale for any opinion offered must be provided.

5.  After completing the above actions, the AOJ should undertake any other necessary development for the TDIU claim and should readjudicate the Veteran's claims, to include entitlement to TDIU.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




